
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.26


RETENTION AND SEVERANCE AGREEMENT


        THIS AGREEMENT, dated September 7, 2004, is made by and between ADESA
Corporation, an Indiana corporation (the "Company"), and George J. Lawrence (the
"Executive").

        WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of the Executive.

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Company and the Executive hereby agree as
follows:

        1.     Defined Terms. The definitions of capitalized terms used in this
Agreement are provided in the last Section hereof.

        2.     Term of Agreement. The Term of this Agreement shall commence on
the date hereof and shall continue in effect through September 6, 2009.

        3.     Company's Covenants Summarized. In order to induce the Executive
to remain in the employ of the Company and in consideration of the Executive's
covenants set forth in Sections 4 and 7 hereof, the Company agrees, under the
conditions described herein, to pay the Executive the Severance Payments. This
Agreement shall not be construed as creating an express or implied contract of
employment and, except as otherwise agreed in writing between the Executive and
the Company, the Executive shall not have any right to be retained in the employ
of the Company.

        4.     The Executive's Covenants. The Executive agrees to abide by and
perform the covenants set forth in Section 7 below.

        5.     Severance Payments. If the Executive's employment is terminated
during the Term, other than (A) by the Company for Cause, (B) by reason of death
or Disability, or (C) by the Executive without Good Reason, then the Company
shall pay the Executive the amounts, and provide the Executive the benefits,
described in this Section 5 ("Severance Payments"):

        (A)  In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash ("Cash Severance Payment"), equal to two
times the sum of (i) the Executive's base salary as in effect immediately prior
to the Date of Termination or, if higher, in effect immediately prior to the
first occurrence of an event or circumstance constituting Good Reason, and
(ii) the Executive's target annual bonus under any annual bonus or annual
incentive plan maintained by the Company in respect of the fiscal year in which
occurs the Date of Termination or, if higher, the fiscal year in which occurs
the first event or circumstance constituting Good Reason.

        (B)  For the twelve (12) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and his
dependents life, accident and health insurance benefits substantially similar to
those provided to the Executive and his dependents immediately prior to the Date
of Termination or, if more favorable to the Executive, those provided to the
Executive and his dependents immediately prior to the first occurrence of an
event or circumstance constituting Good Reason, at no greater after-tax cost to
the Executive than the after-tax cost to the Executive immediately prior to such
date or occurrence. Benefits otherwise receivable by the Executive pursuant to
this Section 5 (B) shall be terminated in the event that benefits of the same
type are received by or made available to the Executive during the twelve
(12) month period following the Executive's termination of employment (and any
such benefits received by or made available to the Executive shall be reported
to the Company by the Executive).

--------------------------------------------------------------------------------






        (C)  Notwithstanding the foregoing provisions of this Section 5, the
Company shall not be obligated to pay the Severance Payments to the Executive
unless the Executive shall have signed a release of claims (other than with
respect to claims arising under this Agreement, that certain letter agreement
between the Executive and the Company dated as of August 5, 2004 (the "Offer
Letter") or any documents evidencing grants or awards of equity based
compensation, existing rights to indemnification or coverage under the Company's
liability insurance policies, and rights under the Company's benefits plans not
inconsistent with the terms of this Agreement) in favor of the Company in a form
to be prescribed by the Board, and all applicable rescission periods provided by
law shall have expired. The Company shall pay the Cash Severance Payment to the
Executive on or before the thirtieth day after the later of (i) the Date of
Termination, (ii) the date of the Notice of Termination, and (iii) the date upon
which the conditions set forth in this Section 5(C) are satisfied.

        6.     Termination Procedures.

        6.1   Notice of Termination. During the Term, any purported termination
of the Executive's employment (other than by reason of death) shall be
communicated by written Notice of Termination from one party hereto to the other
party hereto in accordance with Section 10 hereof. For purposes of this
Agreement, a "Notice of Termination" shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated.

        6.2   Date of Termination. "Date of Termination," with respect to any
purported termination of the Executive's employment during the Term shall mean
(i) if the Executive's employment is terminated for Disability, thirty (30) days
after Notice of Termination is given (provided that the Executive shall not have
returned to the full-time performance of the Executive's duties during such
thirty (30) day period), and (ii) if the Executive's employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Executive, shall not be less than fifteen
(15) days from the date such Notice of Termination is given).

        7.     Covenants.

        (A)  Nondisclosure. The Executive acknowledges that he has received and
will continue to receive and/or contribute to the production of confidential and
proprietary information relating to the Company and its business, including but
not limited to information regarding the Company's organization, finances,
strategies, business or other plans, operations, advertising, marketing, product
development, costs and pricing, employees, trade practices, research data,
reports or records, and financial or other business information and information
regarding the Company's past, current or potential customers, providers and
suppliers, the use or disclosure of which might reasonably be construed to be
contrary to the interests of the Company, or to place it at a competitive
disadvantage ("Confidential Information"). The Company considers the
Confidential Information to be integral to the operations and success of the
Company, and the Executive understands and agrees that the Confidential
Information is and shall remain the sole and exclusive property of the Company.
During the Term and at all times thereafter, the Executive shall not use
Confidential Information on his own behalf, or on behalf of any third party, or
disclose any Confidential Information to other persons or entities except as is
necessary for the performance of the Executive's duties with the Company or has
been expressly permitted in writing by the Company; provided, however, the
foregoing shall not apply to any information which is in or has entered the
public domain (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). Upon termination of Executive's
employment with the Company, Executive shall return to the Company all records,
correspondence, compositions,

2

--------------------------------------------------------------------------------



articles, writing, programs, codes, devices, equipment, prototypes and other
materials or documents (electronic, paper or otherwise) which incorporate,
embody or disclose any Confidential Information (whether written, prepared or
made by Executive or others) including all copies or memorializations thereof.

        (B)  Injunctive Relief. The Executive agrees that any breach of the
foregoing Section 7(A) would result in immediate and irreparable injury to the
Company. By reason thereof, the Executive agrees that if he were to breach, or
threaten to breach, the foregoing Section 7(A), the Company shall be entitled to
seek injunctive relief from any court of competent jurisdiction restraining the
Executive from committing or continuing any such breach.

        (C)  Nondisparagement. Each of Executive and the Company (for purposes
hereof, the Company shall mean only the executive officers and directors thereof
and not any other employees) agrees not to make any public statements that
disparage or damage the business or reputation of the other party or, in the
case of the Company, its respective affiliates, employees, officers, directors,
products or services. Nothing in this Section 7(C) is intended to: (1) undermine
obligations the Executive or the Company may have to comply with applicable
laws, rules and/or regulations, or (2) prohibit the Executive or the Company
from providing truthful testimony or truthfully responding to lawful inquiries
by any governmental or regulatory entity (in which event, in the case of any
such inquiry directed to a party, the party shall notify the other party as
promptly as practicable after receiving any such request and, to the extent
possible, prior to providing any such testimony).

        8.     No Mitigation. The Company agrees that, if the Executive's
employment with the Company terminates during the Term, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 5 hereof. Further,
except as specifically provided in Section 5(B) hereof, the amount of any
payment or benefit provided for in this Agreement shall not be reduced by any
compensation earned by the Executive as the result of employment by another
employer or by retirement benefits.

        9.     Successors; Binding Agreement.

        9.1   In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms as the Executive would be entitled to
hereunder if the Executive were to terminate the Executive's employment for Good
Reason.

        9.2   This Agreement shall inure to the benefit of and be enforceable by
the Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.

        10.   Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive's signature on the final
page hereof and, if

3

--------------------------------------------------------------------------------



to the Company, to the address set forth below, or to such other address as
either party may have furnished to the other in writing in accordance herewith,
except that notice of change of address shall be effective only upon actual
receipt:

To the Company:

ADESA Corporation
13085 Hamilton Crossing Blvd.
Carmel, Indiana 46032
Attention: Chief Executive Officer

        11.   Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement supersedes any other
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof which have been made by either party;
except the Offer Letter. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Indiana. Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state or local law and any additional
withholding to which the Executive has agreed. The obligations of the Company
and the Executive under this Agreement which by their nature may require either
partial or total performance after the expiration of the Term (including,
without limitation, those under Sections 6 and 7 hereof) shall survive such
expiration.

        12.   Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

        13.   Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

        14.   Settlement of Disputes; Arbitration.    Any dispute or controversy
arising under or in connection with the entitlement to or the payment of
Severance Payment under this Agreement shall be settled exclusively by
arbitration in Indianapolis, Indiana in accordance with the rules of the
American Arbitration Association then in effect; provided, however, that the
evidentiary standards set forth in this Agreement shall apply. Judgment may be
entered on the arbitrator's award in any court having jurisdiction. In any such
arbitration proceeding in which it is determined that the Executive has
established a reasonable basis for entitlement to or the payment of the disputed
Severance Payments, the Company shall bear the actual out of pocket costs and
expenses of the Executive with respect to such arbitration proceeding, including
without limitation, the reasonable attorneys' fees of the Executive.

        15.   Definitions. For purposes of this Agreement, the following terms
shall have the meanings indicated below:

        (A)  "Board" shall mean the Board of Directors of the Company.

        (B)  "Cause" for termination by the Company of the Executive's
employment shall mean (i) the willful and continued failure by the Executive to
substantially perform the Executive's duties with the Company (other than any
such failure resulting from the Executive's incapacity due to physical or mental
illness or any such failure after the issuance of a Notice of Termination for
Good Reason by the Executive pursuant to Section 6.1 hereof) that has not been
cured within 30 days after a written demand for substantial performance is
delivered to the Executive by the

4

--------------------------------------------------------------------------------






Chief Executive Officer of the Company, which demand specifically identifies the
manner in which the Chief Executive Officer believes that the Executive has not
substantially performed the Executive's duties, (ii) the willful engaging by the
Executive in wrongful conduct which is demonstrably and materially injurious to
the Company or its subsidiaries, monetarily or otherwise, or (iii) conviction of
or entrance of a plea of guilty or nolo contendere to a felony. For purposes of
clauses (i) and (ii) of this definition, no act, or failure to act, on the
Executive's part shall be deemed "willful" unless done, or omitted to be done,
by the Executive not in good faith and without reasonable belief that the
Executive's act, or failure to act, was in the best interest of the Company. For
purposes of the preceding sentence, any act or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by the Executive in good faith and in the best interests
of the Company.

        (C)  "Company" shall mean ADESA Corporation and shall include any
successor to its business and/or assets which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

        (D)  "Date of Termination" shall have the meaning set forth in
Section 6.2 hereof.

        (E)  "Disability" shall be deemed the reason for the termination by the
Company of the Executive's employment, if, as a result of the Executive's
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive's duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive's duties.

        (F)  "Executive" shall mean the individual named in the first paragraph
of this Agreement.

        (G)  "Good Reason" for termination by the Executive of the Executive's
employment shall mean the occurrence (without the Executive's express written
consent) of any one of the following acts by the Company, or failures by the
Company to act, unless such act or failure to act is corrected prior to the Date
of Termination specified in the Notice of Termination given in respect thereof:

         (I)  a substantial adverse alteration in the nature or status of the
Executive's duties or responsibilities, including, without limitation, that the
Executive shall no longer report to either the Chief Executive Officer or the
Chairman of the Board of the Company or that the Executive shall no longer be
Executive Vice President/General Counsel of the Company;

        (II)  a substantial reduction in the Executive's compensation or
benefits, other than pursuant to an across-the-board reduction similarly
affecting the compensation and benefits of all of the Company's executive
officers;

      (III)  any requirement that the Executive be based anywhere more than 50
miles from Indianapolis, Indiana; or

      (IV)  any purported termination of the Executive's employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 6.1 hereof; for purposes of this Agreement, no such purported
termination shall be effective.

The Executive's right to terminate the Executive's employment for Good Reason
shall not be affected by the Executive's incapacity due to physical or mental
illness. The Executive's continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.

5

--------------------------------------------------------------------------------



        (H)  "Notice of Termination" shall have the meaning set forth in
Section 6.1 hereof.

        (I)   "Severance Payments" shall have the meaning set forth in Section 5
hereof.

        (J)   "Term" shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.


 
 
ADESA Corporation
 
 
 
 
By:
 
/s/ David G. Gartzke

--------------------------------------------------------------------------------


 
          Name:   David G. Gartzke             Title:   Chief Executive Officer
 
 
/s/ George J. Lawrence

--------------------------------------------------------------------------------

George J. Lawrence
 
 
 
 
Address:
 
12222 Bayhill Drive
Carmel, IN 46033
 
 

6

--------------------------------------------------------------------------------





QuickLinks


RETENTION AND SEVERANCE AGREEMENT
